2022 IL App (2d) 210371-U
                                        No. 2-21-0371
                                  Order filed August 23, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CF-1637
                                       )
DEANTE L. HOUSE,                       ) Honorable
                                       ) Charles E. Petersen,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court.
       Justices Jorgensen and Brennan concurred in the judgment.

                                            ORDER

¶1     Held: The trial court properly denied defendant’s motion to withdraw his guilty plea
             alleging that plea counsel was ineffective for misadvising him that he would receive
             double the sentencing credit for the 1052 actual days he spent in pretrial custody.
             First, the trial court properly found defendant’s claim of improper advice incredible,
             as defendant repeatedly acknowledged at the plea hearing that he would receive
             1052 days’ credit. Second, defendant could not show prejudice because, even
             though he claimed he would have gone to trial if he had known he would receive
             only 1052 days’ credit, such a decision would not have been rational given the
             favorable plea agreement.

¶2     Per a plea agreement, defendant, Deante L. House, was convicted of unlawful possession

of heroin with the intent to deliver (720 ILCS 570/401(a)(1)(B) (West 2016)) and sentenced to 9½
2022 IL App (2d) 210371-U


years’ imprisonment with credit for 1052 days served. 1 Defendant moved to withdraw his guilty

plea, arguing that Greg Walker, his plea counsel, misadvised him about the amount of credit he

would receive. The trial court denied the motion. On appeal, defendant reasserts that Walker

misadvised him about sentencing credit and that the court erred in denying his motion to withdraw

his plea. We affirm.

¶3                                       I. BACKGROUND

¶4     On September 16, 2016, defendant was driving from Chicago to Wisconsin when the police

stopped him. The police arrested him for driving with a suspended license, and an inventory search

of his car uncovered various drugs. Defendant admitted to the police that he knew the drugs were

in the car and that he was being paid to transport them. Based on these facts, the State charged

defendant with six offenses: (1) unlawful possession of methamphetamine (720 ILCS 646/60(b)(3)

(West 2016)), (2) manufacturing or delivering methamphetamine (id. § 55(a)(2)(C)); (3) unlawful

possession of heroin (720 ILCS 570/402(a)(1)(B) (West 2016)), (4) unlawful possession of heroin

with the intent to deliver (id. § 401(a)(1)(B)), (5) unlawful possession of cocaine (id.

§ 402(a)(2)(B)), and (6) unlawful possession of cocaine with the intent to deliver (id.

§ 401(a)(2)(B)).

¶5     The court set bail and released defendant on bond on April 2, 2017. While out on bond,

defendant was arrested in Wisconsin for an offense committed before the offenses here. The

Wisconsin court placed him on electronic home monitoring. Defendant had permission to leave

Wisconsin only to attend court in Illinois on this case. On April 3, 2018, the State moved to revoke



       1
           As charged, this offense occurs when a defendant possesses with the intent to deliver “100

grams or more but less than 400 grams of a substance containing heroin.” Id.



                                                 -2-
2022 IL App (2d) 210371-U


defendant’s bond because defendant committed new offenses in Wisconsin in March 2018. The

trial court increased defendant’s bail. The court also directed the Wisconsin court not to release

defendant unless Kane County sheriff’s deputies were there to take him into custody on the bail

increase.

¶6     On August 31, 2018, defendant was released from custody in Wisconsin and remanded to

the custody of the Kane County sheriff.

¶7     Defendant was still in custody on October 8, 2020, when the parties presented a plea

agreement to the trial court. After a conference pursuant to Illinois Supreme Court Rule 402 (eff.

July 1, 2012), the State informed the court that defendant would plead guilty to unlawful

possession of heroin with the intent to deliver, a Class X felony (720 ILCS 570/401(a)(1)(B)). The

State specified that the sentencing range for this offense was 9 to 40 years’ imprisonment (id.) and

must be served at 75% (730 ILCS 5/3-6-3(a)(2)(v) (West 2016)). Defendant and the State agreed

that, in return for his guilty plea, defendant would be sentenced to 9½ years’ imprisonment, the

remaining five charges would be dismissed, and defendant would “receive credit for 1,048 days

that he has served in custody.” The State explained that the 1048 days would consist of “969 days

in the Kane County jail” and “an additional 79 days served in the LaCrosse [sic] County,

Wisconsin jail.” Moreover, defendant would be assessed various fines and fees and “receiv[e] the

financial credit *** for the time that he served in custody, as well.”

¶8     After the State outlined the plea agreement’s terms, Walker asked the trial court for time

to talk to the State. After that discussion, the State informed the court that “we asked to pass the

case to recalculate the credit that [defendant] would be receiving.”         The State continued,

“[D]efendant would be receiving credit for a total of 1,052 days in custody. *** He’s receiving

credit for 973 days served in the Kane County jail, and he’s receiving credit for 79 days served in



                                                -3-
2022 IL App (2d) 210371-U


LaCrosse [sic] County, Wisconsin jail.” The court asked Walker if that was correct, and Walker

agreed that it was. The court also asked defendant, “[T]hat’s your understanding, sir?” Defendant

replied, “Yes, sir, Your Honor.” The State then computed the monetary credit defendant would

receive based on his days served. The court asked Walker if the State’s figure was consistent with

his understanding of the agreement, and Walker said it was.

¶9     The court then had the following exchange with defendant:

               “THE COURT: [Defendant], is that your understanding of the terms of the

       agreement?

               THE DEFENDANT: Your Honor, yes. I’m just making sure that the credit was

       day-for-day.

               THE COURT: All right. Now, is that—

               MR. WALKER: 1,052 actual days.

               THE COURT: That’s what it’s been represented.

               THE DEFENDANT: Credit for day-for-day, right?

               THE COURT: Yeah. Correct?

               THE DEFENDANT: All right.

               THE COURT: Correct?

               MR. WALKER: Yes, sir.

               MR. MERKEL [(ASSISTANT STATE’S ATTORNEY)]: Judge, he’s receiving

       credit for 1,052 actual days. His sentence will be served at 75 percent. I want to make sure

       the defendant is not expecting that it’s served at 50 percent because the sentence itself will

       be served at 75 percent.

               THE COURT: We’re going to talk about that.



                                               -4-
2022 IL App (2d) 210371-U


                 You understand that, right, sir?

                 THE DEFENDANT: Correct, sir.

                 THE COURT: Okay. Very well.”

¶ 10   The trial court then asked defendant various questions to ascertain whether his plea was

being made knowingly and voluntarily. Specifically, the court determined that defendant (1) had

no difficulty reading or understanding English, (2) did not suffer from any physical or mental

disability that would affect his ability to understand the plea proceedings, 2 (3) had enough time to

discuss the terms of the agreement with Walker, (4) understood the sentencing range he faced on

the charge to which he was pleading guilty, and (5) understood the maximum fines and costs that

the court could impose. Defendant also assured the court that he knew that, by pleading guilty, he

was giving up his right to insist on a bench or jury trial where he could cross-examine the State’s

witnesses, call his own witnesses, and testify on his own behalf. Defendant affirmed that he had

signed a document entitled “Plea of Guilty” in which he acknowledged the charge to which he was

pleading guilty, “the imposition of a specific sentence,” and the rights he was relinquishing. The

signed form also indicated that the sentencing hearing would take place instanter.

¶ 11   The trial court’s sentencing order, entered on the day of the plea, reflected a sentence of

9½ years’ imprisonment, and his “[c]redit for time served” was “1052 [a]ctual days.” Defendant’s

signature was at the bottom of the document. The “Financial Sentencing Order,” which defendant

also signed the same day, reflected that defendant received credit for 1052 days of time served.




       2
           Defendant advised the court that he suffered from diabetes but took medication for it and

was not undergoing a diabetic reaction that would affect his understanding of the plea proceedings.



                                                    -5-
2022 IL App (2d) 210371-U


¶ 12   The trial court then admonished defendant about the collateral consequences of pleading

guilty, such as possible deportation, extended-term sentencing, and potential problems with

obtaining employment. The court confirmed that no one had induced defendant’s plea by threats

or by making promises beyond the plea agreement. The court then heard a factual basis for the

guilty plea.3 The State recited that an Illinois state trooper stopped defendant for speeding on

Interstate 90. The trooper smelled the odor of burnt cannabis emanating from the vehicle. The

trooper eventually searched the vehicle, and found in the trunk a substance that later tested positive

for the presence of heroin. The amount of heroin exceeded what one would possess for personal

consumption. Also, they found about $3000 in cash on defendant’s person. During an interview

with officers, defendant admitted that he knew that there were drugs in the car. He further admitted

that he was paid to transport the drugs from Wisconsin to Chicago.

¶ 13   After the State finished with the factual basis, the trial court inquired about defendant’s

criminal history. The State informed the court that defendant’s history included two convictions

of unlawful delivery of a controlled substance, and one conviction each of aggravated fleeing and

eluding, bail jumping, and obstructing identification. The court then accepted defendant’s plea,



       3
           While the State was reciting the factual basis, defendant personally objected, and the trial

court asked Walker to speak with him. After consulting with defendant, Walker explained to the

court that defendant was concerned that the factual basis would become a public record. Defendant

was worried that details of the crime could threaten him and his family’s safety. The court invited

Walker and the State to confer and try to agree on a factual basis. After Walker and the State had

their discussion, the State continued with the factual basis, which presumably had limited detail

per defendant’s request.



                                                  -6-
2022 IL App (2d) 210371-U


finding it knowingly and voluntarily entered. The court imposed the agreed-upon sentence and

advised defendant about his right to appeal.

¶ 14   Before concluding, the trial court asked defendant, “Now, do you have any questions about

what’s happened here today?” Defendant said that he did, and the court asked defendant to speak

to Walker. After they spoke, the court had the following exchange with defendant:

                 “THE DEFENANT: Your Honor, I understand the time that I’m pleading-out to is

       75 percent, but the time that I’m sitting here is day-for-day, right?

                 THE COURT: That’s what the calculation for your credit was.

                 THE DEFENDANT: Okay, okay. I just—that’s confusing me.

                 THE COURT: I understand. They gave you X number of days against your

       sentence.

                 THE DEFENDANT: Okay. Thank you, Your Honor.

                 THE COURT: Is that correct, Mr. Merkel?

                 MR. MERKEL: Judge, he’s receiving credit for 1,052 actual days. I can’t be any

       more—I don’t know that there’s any way to put it any more clearly than that, Judge.

                 THE COURT: Does that answer your question, sir?

                 THE DEFENDANT: Yes, sir, Your Honor.

                 THE COURT: All right. Very well.

                 Anything further?

                 MR. WALKER: No, sir.

                 THE DEFENDANT: No, sir.”4


       4
           Defendant immediately added that he had a drug problem. Walker interjected, asking the




                                               -7-
2022 IL App (2d) 210371-U


¶ 15   On October 11, 2020, three days after defendant pleaded guilty, he filed by mail a motion

to withdraw his guilty plea. 5 Defendant argued, among other things, that Walker was ineffective

because he did not properly advise defendant about his sentencing credit. Defendant claimed that

Walker told him “if [he] plea out [he] be free an [sic] a few month’s [sic] because the State would

credit [him] day for day. [F]or all the time have served in custody already.”

¶ 16   The trial court appointed conflict counsel. Counsel twice amended defendant’s motion to

withdraw the guilty plea and filed a certificate under Illinois Supreme Court Rule 604(d) (eff. July

1, 2017). As relevant here, the amended motion alleged that Walker was ineffective “for not

correctly informing [defendant] of how much time remaining he had to serve.” Given a “lack of

meaningful communication between defendant and [Walker],” defendant “did not have a clear

understanding of the ramifications of his plea of guilty and [the plea] was therefore not knowingly

and voluntarily made.”

¶ 17   At the hearing on the motion, defendant testified:

                 “[Walker] told me that basically that I was gonna get—he said I get day-for-day if

       I take [the plea agreement] and all the time that I am sitting here [in jail], which he said he

       added it up, that I was gonna get—I had to think a-thousand-and-like-50-some days.




court to recommend that defendant serve his sentence where there was a drug treatment facility.

The court replied that it did not control where the DOC would place defendant.
       5
           Defendant’s motion to withdraw was filed when mailed. People v. Shines, 2015 IL App

(1st) 121070, ¶ 31 (“Under the mailbox rule, pleadings, including posttrial motions [citation], are

considered timely filed on the day they are placed in the prison mail system by an incarcerated

defendant [citation].”).



                                                -8-
2022 IL App (2d) 210371-U


               He said I was gonna get day-for-day and it was gonna be 2,000-some days. And

       then if I take it, I get up out of here.”

Defendant continued:

       “And [Walker] was like, you know, your family can’t come up with the money to bond

       you out, so this is the best way. You will be home in maybe eight, nine months at the most.

       And, you know, it’s worth just getting it over with. I mean, you been going through this

       for a long time.

               Basically, [Walker] put the burden on me saying that my family—you know, I am

       a burden to my family—you know, I am a burden to my family and I just need to get it

       over with so that’s what I did. I took the time because that’s what he told me. He said you

       gonna get day-for-day.”

¶ 18   Defendant testified that, based on what Walker told him, he pleaded guilty to unlawful

possession of heroin with the intent to deliver in exchange for 9½ years’ imprisonment and “day-

for-day credit.” When asked if that “day-for-day credit” amounted to 1052 days, defendant replied,

“[Walker] said it gonna be 2,000-some days.” So, defendant’s “understanding was that [he] would

get double the credit of [his] 1,052 days, that [he] would get 2,104 days.” “And that was because

that’s what Mr. Walker told [him].” Counsel asked, “But the paperwork said 1,052; correct?”

Defendant responded, “1,000-something, yeah.” Defendant asserted, “Once I pled guilty [Walker]

told me *** that I will have to do probably another ten months or so at the most and I would be

home.” Defendant stated that he “relied on what [Walker] told [him] as far as how much time [he]

would have left to serve when [he] decided to take the plea.” When defendant arrived at the

Department of Corrections (DOC), he was told that his release date was December 21, 2024—far

beyond the 10 additional months Walker said he would have to serve. Defendant assured the trial



                                                   -9-
2022 IL App (2d) 210371-U


court that, if he had known that he would not be released until December 2024, he would not have

pleaded guilty.

¶ 19    On cross-examination, defendant remembered asking the trial court if “the credit is day-

for-day” and alerting Walker that the correct calculation of days was 1052, not 1048. Moreover,

he remembered Walker telling him that it was “1,052 actual days” that he was “gonna get credit

for.” Defendant also remembered the State telling the trial court that defendant would get credit

for 1052 days. Defendant, however, claimed that he “misunderstood” the credit he was owed.

When asked if anyone ever told him during the plea proceedings that he was going to receive over

2000 days of credit, defendant responded, “[Walker] was whispering [that] in my ear.” Defendant

agreed that he “never said anything” when he was told “multiple times [by] the [trial court] and

[by the State]” that he was “only getting credit for 1,052 days.”

¶ 20    After defendant testified, the State moved for a directed finding. The court took the motion

under advisement.

¶ 21    On June 21, 2021, the trial court denied defendant’s motion to withdraw his plea. In doing

so, the court noted that “when discussions were had that [defendant] had to do 9½ years [in the

DOC] with credit for 1,052 days, he did not object nor complain nor did he state that he thought

he had to only serve another 8-10 months.” “[Defendant] had every opportunity to raise the alleged

statement he attribute[d] to Attorney Walker but did not do so.” It “strain[ed] credulity” for

defendant to claim that Walker gave that erroneous advice where defendant did not interject to

challenge the State’s contrary assertions about sentencing credit as defendant had interjected over

the factual basis.

¶ 22    In a later order filed June 25, 2021, the court granted the State’s motion for a directed

finding, reaffirming that the record rebutted defendant’s claim that he believed he would receive



                                               - 10 -
2022 IL App (2d) 210371-U


2104 days of credit. The court observed that defendant’s
                                                      - only personal objection concerned the
factual basis.

¶ 23    Defendant filed a notice of appeal on July 7, 2021, and an amended notice of appeal on

July 26, 2021.

¶ 24                                       II. ANALYSIS

¶ 25    At issue in this appeal is whether the trial court erred in denying defendant’s motion to

withdraw his guilty plea. However, before we consider that issue, we briefly address our

jurisdiction.

¶ 26                                       A. Jurisdiction

¶ 27    “[A]n appeal is perfected by the timely filing of a notice of appeal, and it is this step which

vests the appellate court with jurisdiction.” In re J.T., 221 Ill. 2d 338, 346 (2006). Under Illinois

Supreme Court Rule 606(b) (eff. July 1, 2017), a notice of appeal is timely if it is filed “within 30

days after the entry of the final judgment appealed from or[,] if a motion directed against the

judgment is timely filed, within 30 days after the entry of the order disposing of the motion.” The

final judgment in a criminal case is the sentence. People v. Caballero, 102 Ill. 2d 23, 51 (1984).

A motion to withdraw a plea is timely if it is filed within 30 days after sentencing. Ill. S. Ct. R.

604(d) (eff. July 1, 2017).

¶ 28    Here, within 30 days after sentencing, defendant moved to withdraw his guilty plea. The

trial court appointed counsel, who filed an amended motion to withdraw the guilty plea. The trial

court denied the motion, and defendant filed a timely notice of appeal in July 2021.

¶ 29    The record, however, contains a transcript of a proceeding dated December 7, 2021—five

months after defendant filed his notice of appeal. In that proceeding, an assistant public defender

notes that she was appointed to represent defendant on his pro se motion to withdraw the guilty



                                                - 11 -
2022 IL App (2d) 210371-U


plea and that she was seeking a date to present her amended motion to withdraw the plea. The

discussions on the record did not disclose the substance of the motion or the date counsel filed it.

As requested, the court set a date for appointed counsel to present her amended motion. Because

the transcript appeared to reference a motion to withdraw that defendant filed after appealing to

this court, we asked the parties to address our jurisdiction, given that the motion might have raised

an issue under Illinois Supreme Court Rule 472 (eff. May 17, 2019).

¶ 30   According to the supplemental briefs and record the parties filed, the transcript erroneously

dated the proceeding as December 17, 2021, rather than December 17, 2020. We agree that the

transcript was erroneously dated. Accordingly, we conclude that the transcript does not place our

jurisdiction in question.

¶ 31   That said, in the supplemental record is a pro se motion to correct the mittimus that

defendant mailed to the trial court and the State on December 30, 2021. In that motion, defendant

asserted that he “entered a plea agreement *** from [his] understanding of 9½ years in [the DOC]

with 3 year’s [sic] of M.S.R. and credit for # 1,052 day’s [sic] on that sentence.” Defendant asked

the court to correct the mittimus because the in-custody dates were incorrect. Defendant signed

the motion, verifying that:

               “Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil

       Procedure [(735 ILCS 5/1-109 (West 2020))], the undersigned certifies that the statements

       set forth in this instrument are true and correct, except as to matters therein stated to be on

       information and belief and as to such matters the undersigned certifies as aforesaid that he

       verily believes the same to be true.”

¶ 32   We agree with the parties that this motion does not impact our jurisdiction (see Ill. S. Ct.

R. 472(a)(3), (d) (eff. May 17, 2019) (a defendant may file a motion to correct presentence custody



                                               - 12 -
2022 IL App (2d) 210371-U


credit, and such motion will not impact a pending appeal). However, we are concerned that

defendant verified that everything contained in his pro se motion was true, including that he knew

he would receive only 1052 days, not 2104 days, of sentencing credit against his 9½ sentence.

While that admission could end our consideration of the merits of this appeal, we choose to address

the merits.

¶ 33                         B. Motion to Withdraw the Guilty Plea

¶ 34   “When a trial court reaches the merits of a motion to withdraw a guilty plea, the decision

to grant or deny that motion ‘rests in the sound discretion of the [trial] court and, as such, is

reviewed for an abuse of discretion.’ ” People v. Glover, 2017 IL App (4th) 160586, ¶ 29 (quoting

People v. Hughes, 2012 IL 112817, ¶ 32). A trial court abuses its discretion when its ruling is so

arbitrary or unreasonable that no reasonable person would adopt the court’s view. People v. Boyd,

2018 IL App (5th) 140556, ¶ 14.

¶ 35   “One basis for the withdrawal of a guilty plea is where defense counsel gives the defendant

inadequate advice prior to entering the plea.” Glover, 2017 IL App (4th) 160586, ¶ 39. However,

while “ ‘[a] defendant may enter a guilty plea because of some erroneous advice by counsel, ***

that fact alone does not destroy the voluntary nature of the plea.’ ” Id. (quoting People v.

Cunningham, 286 Ill. App. 3d 346, 349 (1997)). Rather, “ ‘it must be shown that defendant was

denied the effective assistance of counsel.’ ” Id. (quoting Cunningham, 286 Ill. App. 3d at 349).

¶ 36   To establish that counsel was ineffective in such a circumstance, a defendant must satisfy

the two-prong test articulated in Strickland v. Washington, 466 U.S. 668 (1984). See People v.

Valdez, 2016 IL 119860, ¶¶ 13-14. Under the first prong of that test, a defendant must demonstrate

that his attorney’s performance “ ‘fell below an objective standard of reasonableness.’ ” Id. ¶ 14

(quoting Strickland, 466 U.S. at 688). Overcoming Strickland’s high bar is no easy task, as judicial



                                               - 13 -
2022 IL App (2d) 210371-U


scrutiny of counsel’s performance is highly deferential. Hughes, 2012 IL 112817, ¶ 63. To satisfy

the second prong, a defendant must establish that he was prejudiced because of counsel’s deficient

performance. Id. Prejudice in guilty-plea proceedings is evaluated in light of the surrounding

circumstances. People v. Brown, 2017 IL 121681, ¶ 48. To establish prejudice based on a claim

that he pleaded guilty based on his counsel’s erroneous advice, the defendant must show that a

decision to reject the plea offer would have been rational under the circumstances. Id.

¶ 37   The defendant bears the burden of establishing both parts of the Strickland test. People v.

Jones, 219 Ill. App. 3d 301, 305 (1991). “[F]ailure to make the requisite showing of either

deficient performance or sufficient prejudice defeats an ineffectiveness claim.” People v. Palmer,

162 Ill. 2d 465, 475 (1994). Similarly, claims that the record rebuts cannot succeed. People v.

Strickland, 363 Ill. App. 3d 598, 607 (2006).

¶ 38   Here, in addressing whether counsel was ineffective, we first observe that the parties do

not dispute that defendant spent 1052 actual days in pretrial custody. They disagree about whether

defendant was told that he would receive double that amount of credit, i.e., 2104 days, toward his

sentence. Defendant claims that Walker “told him before his plea hearing that he would receive

‘day-for-day’ credit for his time spent in pre-plea custody.” “This led [defendant] to believe that

his time already served—1,052 days—would be doubled, for a total of 2,104 days that would be

applied toward his nine-and-one-half year sentence.” Defendant continues that “[a]lthough the

[State] and the court attempted to clarify matters for [defendant] at the time of his plea, their

explanations were deficient, and [defendant] did not enter his guilty plea with an understanding of

the amount of pre-sentence credit he was to receive.” The State argues that counsel was not

ineffective, because “[o]ther than defendant’s subjective impression, there is no evidence that

[Walker] made *** statement[s] to defendant” that he would receive 2104 days of credit. The



                                                - 14 -
2022 IL App (2d) 210371-U


State contends that “even if [we] find that defendant has proven that [Walker] misinformed him,

the trial court’s admonishments and clarifications by the [State] remedied any potential

misunderstanding.” We agree with the State.

¶ 39   The record reflects that defendant’s guilty plea was knowingly and voluntarily made. The

court recited the terms of the plea agreement and explained that defendant would receive 1052

days of sentencing credit. The State, too, asserted that defendant would receive 1052 days of

sentencing credit. When defendant asked questions about the amount of credit he would receive

and the court and State further explained the sentencing credit, defendant assured the court that he

understood. Although defendant had no issue interrupting the plea proceedings to ask that the

State provide a less detailed factual basis and alert the court about his drug problem, defendant

never at any time during the lengthy plea proceedings interjected that he thought he was going to

receive 2104 days of credit.

¶ 40   At the hearing on the motion to withdraw the guilty plea, defendant’s testimony was

equivocal. When asked whether anyone indicated at the plea hearing that he would receive over

2000 days of credit, defendant replied that Walker “whisper[ed]” as much in his ear during the

proceedings. However, defendant admitted that the State told the court that defendant was

“receiving credit for 1,052 actual days” and that defendant assured the court that he understood.

Defendant explained that he must have “misunderstood” the amount of credit he was due.

¶ 41   That misunderstanding cannot serve as a basis for defendant to withdraw his guilty plea.

In the absence of substantial objective proof showing that a defendant’s mistaken impressions were

reasonably justified, subjective impressions alone are not sufficient grounds on which to vacate a

guilty plea. People v. Hale, 82 Ill. 2d 172, 176 (1980). The record is devoid of substantial

objective proof that defendant was reasonably justified in his belief that he would receive 2104



                                               - 15 -
2022 IL App (2d) 210371-U


days of sentencing credit. In denying defendant’s motion to withdraw his plea, the trial court

specifically found incredible defendant’s claim that Walker whispered in his ear during the plea

proceeding that he would receive over 2000 days of credit. The court provided sound reasons for

that finding, and we find no basis to upset it. The court and the State told defendant multiple times

during the plea hearing that he would receive 1052 days of credit; defendant never challenged their

positions.   Given the lack of substantial objective proof that Walker caused defendant’s

misunderstanding of his credit, coupled with the trial court’s admonishments, we cannot conclude

that Walker’s representation of defendant was deficient. See People v. Radunz, 180 Ill. App. 3d

734, 741 (1989) (trial court’s admonishments cannot be ignored).

¶ 42   We also cannot conclude that defendant was prejudiced—in other words, that a decision to

reject the plea offer would have been rational under the circumstances. Brown, 2017 IL 121681,

¶ 48. Brown is instructive on this point. There, the defendant pleaded guilty to a charge of being

an armed habitual criminal in exchange for an 18-year sentence and the dismissal of a home

invasion charge. Id. ¶ 5. Thereafter, the defendant filed a postconviction petition, alleging that

his trial counsel was ineffective because, among other things, counsel misinformed the defendant

as to how much of his sentence he would have to serve. Id. ¶ 15. The defendant alleged “that his

counsel’s ineffective assistance prejudiced him because he pleaded guilty based on the erroneous

belief that he would serve only 50% of his 18-year sentence when he actually must serve 85%, an

additional 6 years in prison.” Id. The defendant claimed that “had he been properly advised on

sentencing, he ‘would not have accepted the plea and would have taken the case to trial wherein

he would have been acquitted.’ ” Id. The State moved to dismiss, the trial court granted the

motion, and our supreme court affirmed. Id. ¶¶ 18-19, 52. Our supreme court found a lack of

prejudice, noting that (1) the defendant most likely would have been convicted of both offenses,



                                               - 16 -
2022 IL App (2d) 210371-U


as the police found him in the victims’ home; (2) by pleading guilty, the defendant was convicted

of only one offense and received a sentence within the middle of the sentencing range; and

(3) given the defendant’s significant criminal history, he probably would have received lengthy

sentences. Id. ¶¶ 49-50. Accordingly, the court determined that the defendant was not prejudiced,

as rejecting the plea offer would not have been rational under those circumstances. Id. ¶ 52.

¶ 43   The same holds true here. Defendant’s chances of success at trial were dim, given that

(1) he admitted that he knew drugs were in his car and that he was being paid to transport them

from Wisconsin to Chicago and (2) a large amount of cash was found on his person. The plea

agreement called for defendant to plead guilty to one of six drug charges—unlawful possession of

heroin with the intent to deliver—in exchange for which he would receive a sentence only six

months longer than the minimum. See 720 ILCS 570/401(a)(1)(B) (West 2016). If defendant had

gone to trial, he faced a sentence of up to 40 years on that charge alone. See id. Given his

substantial criminal history, which included two convictions of unlawful delivery of a controlled

substance, a lengthier sentence than what the agreement called for was more than likely.

Moreover, by going to trial, defendant would also face conviction on five other serious offenses:

(1) unlawful possession of methamphetamine (720 ILCS 646/60(b)(3) (West 2016));

(2) manufacturing or delivering methamphetamine (id. § 55(a)(2)(C)); (3) unlawful possession of

heroin (720 ILCS 570/402(a)(1)(B) (West 2016)); (4) unlawful possession of cocaine (id.

§ 401(a)(2)(B)); and (5) unlawful possession of cocaine with the intent to deliver (id.

§ 402(a)(2)(B)). In these circumstances, we simply cannot conclude that a decision to reject the

plea offer would have been rational. Brown, 2017 IL 121681, ¶ 48.

¶ 44   In reaching our conclusion, we find defendant’s reliance on Boyd unfounded. First,

defendant claims that, “[a]s in Boyd, the circumstances of this case independently corroborate



                                              - 17 -
2022 IL App (2d) 210371-U


[defendant’s] assertion that he would not have pled guilty in the absence of plea counsel’s

erroneous advice.” See Boyd, 2018 IL App (5th) 140556, ¶ 20 (“[I]f plea counsel gives wrong or

incorrect advice, even as to a collateral consequence of the plea, and the defendant relies on that

advice in making the decision to plead guilty, the [sic] counsel’s performance falls below an

objective standard of reasonableness and amounts to ineffective assistance.”). As noted, the

question is not simply whether the defendant would have gone to trial if not for counsel’s erroneous

advice. Brown, 2017 IL 121681, ¶ 48 (standard for determining prejudice is whether a “decision

to reject [the] plea bargain would have been rational under the circumstances” (Internal quotation

marks omitted.)). Second, Boyd is clearly distinguishable. There, “[p]lea counsel’s testimony

corroborate[d the] defendant’s testimony that the possibility of a reduction in his sentence was a

major factor in [the] defendant’s decision to enter his guilty plea.” Boyd, 2018 IL App (5th)

140556, ¶ 26. There is no such supporting evidence or testimony in this case from Walker or

anyone else.

¶ 45   We also reject defendant’s claim that Walker “pressured him into accepting the plea by

telling him that he didn’t have any other choice, calling him a burden to his family, and claiming

that if [sic] he would get close to the maximum sentence if he went to trial.” Not only does the

record reflect that defendant assured the court that he was not forced or threatened to plead guilty,

but Walker had a duty to advise defendant what, in his professional opinion, defendant faced if he

went to trial. See People v. Buchanan, 403 Ill. App. 3d 600, 607 (2010) (“An attorney’s honest

assessment of a case, when made based on his or her professional experience, cannot be considered

misleading.”).

¶ 46   For these reasons, we simply cannot conclude that Walker was ineffective. Thus, the trial

court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea.



                                               - 18 -
2022 IL App (2d) 210371-U


¶ 47                                  III. CONCLUSION

¶ 48   For the reasons stated, we affirm the judgment of the circuit court of Kane County.

¶ 49   Affirmed.




                                             - 19 -